Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/3/2020 has been entered.

Election
Applicant’s election without traverse of group I and species of film for type A in the reply filed on 5/21/2020 is acknowledged. Claims7, 10-12 (previously withdrawn) hereby rejoined for examination because the elected species is found allowable and any claims that requiring all the limitations of the allowable claim is rejoined and subsequently found allowable.
Only claims 1, 6-12 and 24 are under examination. 
Priority
This application claims benefit of 62/609,624 (filed 12/22/2017).

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Trisha D. Adamson on 5/7/2021.

The application has been amended as follows:	
IN THE CLAIMS:
Please amend claims 1, 6-7 and 10-11 as follows: 
	Claim 1, line 10, please delete “or trehalose”.
Claim 6, line 3, please replace “and” with - - or - -.
Claim 7, line 2, please replace “and” with - - or - -.
Claim 10, line 1, please insert - - at least one of - - after “comprises”; line 3, replace “and” with - - or - -.
Claim 11, line 1, please insert - - at least one of - - after “comprises”; line 2, replace “and” with - - or - -.

The following is an examiner’s statement of reasons for allowance: The closest prior art, Ko (1998) teaches a device/filter with dry bacteria cells without teaching/suggesting a dry coating comprises polyoxyethylene sorbitan monooleate and the claimed amount of Mycobacteria terrae cells, and it is not obvious to combine polyoxyethylene sorbitan monooleate and the claimed amount of Mycobacteria terrae cells as dry coating on a substrate because none of the references (including Schulze-Röbbecke and Crowe) provides motivation to combine polyoxyethylene sorbitan monooleate and the claimed amount of Mycobacteria terrae cells as dry coating on a substrate for anticipated success of monitoring the effectiveness of a decontamination process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1, 6-12 and 24 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653